Citation Nr: 0838047	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy and chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation, from noncompensable to 10 percent, for each knee.  
The veteran appeals the rating decision and seeks an 
increased evaluation greater than 10 percent for each knee.

During the course of the appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development in February 2004 and May 2005.  In a February 
2006 Board decision, the claim for a rating increase in 
excess of 10 percent for each knee was denied.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  The veteran's 
representative filed a joint motion with the Secretary of VA 
to vacate the February 2006 Board decision and remand the 
appeal to the Board for a new decision.  In an October 2006 
order, the Court granted the parties' motion, vacated the 
February 2006 Board decision, and remanded the appeal to the 
Board for a new decision that complied with points raised by 
both parties to the appeal in the joint motion.  In a 
March 2007 decision, the Board again denied a rating increase 
in excess of 10 percent for each knee.  The veteran appealed 
to the Court, and the veteran's representative filed a joint 
motion with the Secretary of VA to vacate the March 2007 
Board decision and remand the appeal to the Board.  The Court 
granted the parties' motion, and in a May 2008 order, vacated 
the March 2007 Board decision and remanded the appeal to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in February 2002, March 2002, February 
2004, and May 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  Additionally, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

As the claim is being remanded for additional reasons, the 
veteran should be sent a letter which discusses the need to 
submit evidence that shows the effect of his service-
connected disability on his employment and daily life.  This 
letter should also discuss the specific criteria listed in 
the appropriate diagnostic codes relating to his service-
connected disorders so as to eliminate any possible 
deficiency in notice given to the veteran and to comply with 
the requirements of Vazquez-Flores.  Additionally, in order 
to comply with section 5103(a) and the requirements of 
Dingess, VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

In this case, a VA orthopedic note dated April 2001 revealed 
that X-rays of both of the veteran's knees showed some mild 
arthritic changes which included some squaring of the 
condyles with a small amount of subchondral sclerosis.  On VA 
examination in May 2002, the examiner stated that there was 
evidence of degenerative changes in the medial femoral 
compartment.

VA magnetic resonance imaging (MRI) completed in June 2004 
showed a linear tear of the posterior horn of the medial 
meniscus, a complex linear tear of the posterior horn of the 
lateral meniscus, and two cysts.  No degenerative changes 
were noted.  On VA examination in September 2004, X-rays 
showed no evidence of fracture, dislocation, or any other 
bone or joint abnormalities of the right or left knee.  VA X-
rays taken in conjunction with a VA examination conducted in 
August 2005 revealed no evidence of fractures, dislocations, 
or any other bone or joint abnormalities in either knee.

The Board observes that the medical evidence of record 
appears to be contradictory.  X-ray evidence from 2001 and 
2002 states that mild arthritis is present, and MRI and X-ray 
evidence from 2004 and 2005 indicates that arthritis is not 
present.  Consequently, additional development is warranted 
to reconcile the contradictory evidence of record and 
determine if the veteran presently has arthritis that can be 
confirmed by radiographic evidence.

Additionally, it appears that the veteran underwent knee 
surgery at VAMC Pittsburgh.  However, no treatment records 
from VAMC Pittsburgh are of record.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO must obtain all outstanding pertinent 
medical records concerning the veteran's treatment by the 
Pittsburgh VA Medical Center, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are fully 
complied with and satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and 5263.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the veteran for his knee 
disabilities from February 2001.  After 
the veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  In particular, 
the AMC/RO should obtain all relevant 
medical records for the veteran from VAMC 
Pittsburgh, Pennsylvania.  All attempts 
to procure records should be documented 
in the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the left knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

The physician is specifically requested 
to discuss the June 2004 MRI as well as 
the X-rays from April 2001, May 2002, 
September 2004, and August 2005.  The 
physician is requested to reconcile the 
contradictory findings and offer an 
opinion regarding whether the veteran 
currently has arthritis in either knee 
confirmed by radiographic evidence.

Additionally, the physician is asked to 
respond to the following questions (A), 
(B), (C), (D), (E), and (F):

A)  Is there objective evidence of 
ankylosis of the left knee?

B)  Is there objective evidence of 
recurrent subluxation or lateral 
instability of the left knee?  If so, is 
the symptomatology due to the subluxation 
or instability of the knee best described 
as:
	i)  Severe,
	ii)  Moderate, or
	iii)  Slight?

C)  Is there objective evidence of 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint?

D)  Is there objective evidence of 
removal of semilunar cartilage?

E)  Is there objective evidence of 
nonunion or malunion of the tibia and 
fibula?  If so, is the symptomatology due 
to the malunion of the tibia and fibula 
best described as:
	i)  Marked knee or ankle disability,
	ii)  Moderate knee or ankle 
disability, or
	iii)  Slight knee or ankle 
disability?

F)  Is there objective evidence of genu 
recurvatum?

Additionally, the examiner should offer 
an opinion regarding the effect that the 
veteran's left and right knee disorders 
alone have on his employability.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Hart v. Mansfield, 21 Vet. App. 505 
(2007) (concerning staged ratings).  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


